Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments filed 05/19/2021 have been considered and are found to be persuasive. Therefore the indefinite and double patenting rejections have been withdrawn. The prior art fails to teach a protease sensor molecule comprising a protease cleavable domain, a chemiluminescent donor domain and an acceptor domain, wherein the protease is capable of cleaving a milk protein, and wherein the spatial location and/or dipole orientation of the chemiluminescent donor domain relative to the acceptor domain is altered when the protease cleavable domain is cleaved by the protease, and wherein the chemiluminescent donor domain is a bioluminescent protein.
Trowell et al. (US 2012/0077210) teach throughout the publication a method and composition comprising at least one G protein coupled receptor embedded in a lipid bilayer, and which is capable of binding the compound, and optionally at least one accessory molecule that directly or indirectly binds an intracellular loop and/or the C-terminus of the G protein coupled receptor, wherein the G protein coupled receptor comprises one or more subunits that are the same or different, and wherein the G protein coupled receptor, and/or accessory molecule when present, in combination comprise a bioluminescent protein and an acceptor molecule, such that after providing a substrate of the bioluminescent protein, and allowing the bioluminescent protein to modify the substrate, the modulation of the bioluminescent resonance energy transfer (BRET) between the bioluminescent protein and the acceptor molecule can be determined, wherein the spatial location and/or dipole orientation of the bioluminescent protein relative to the acceptor molecule is altered when the compound binds the G protein coupled receptor (paragraphs 0012-0016). While Trowell is focused on the binding of the G protein coupled receptor, the reference fails to teach that the molecule comprises a protease cleavable domain, the protease being capable of cleaving a milk protein. Given the binding schematics of Trowell, one skilled in the art would not have had a reasonable expectation of success in substituting a protease cleavable domain wherein the protease is capable of cleaving a milk protein for use with the chemiluminescent donor domain and acceptor domain of Trowell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA M GIERE/Primary Examiner, Art Unit 1641